— Proceeding pursuant to section 298 of the Executive Law to review an order of the New York State Human Rights Appeal Board, dated April 15,1983, affirming an order of the New York State Division of Human Rights, dated September 30, 1981, which dismissed petitioner’s complaint for lack of probable cause. Order confirmed and proceeding dismissed, without costs or disbursements. Petitioner failed to meet her “burden of establishing by substantial evidence that the sole reason” she was dismissed was because of her age and/or sex (see Matter of State Dio. of Human Rights o Bystricky, 36 AD2d 278, 280, affd 30 NY2d 322). Mollen, P.J., Mangano, Thompson and Niehoff, JJ., concur.